UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):December 16, 2011 LSB INDUSTRIES, INC. (Exact name of registrant as specified in its charter) Delaware 1-7677 73-1015226 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 16 South Pennsylvania Avenue, Oklahoma City, Oklahoma (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (405) 235-4546 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8 – Other Events Item 8.01.Other Events As previously disclosed, Prime Financial L.L.C. (“Prime”), which is a subsidiary of LSB Industries, Inc. (the “Company”), South Padre Island Development, LLC (“PID”), Landmark Land Company, Gerald G. Barton and Jack E. Golsen (the Company’s Chairman of the Board and Chief Executive Officer) entered into a Real Estate Purchase Contract, effective September 8, 2011, as amended by the First Amendment to Real Estate Purchase Contract, effective October 21, 2011 (the “Purchase Contract”), providing, among other things, for Prime’s purchase from PID of certain undeveloped land located in Laguna Vista, Texas for a purchase price of $2,500,000.On December 16, 2011, the parties entered into a Second Amendment to Real Estate Purchase Contract (the “Second Amendment”) extending Prime’s inspection period from December 21, 2011, to January 27, 2012, which results in the closing date being extended until February 27, 2012.A copy of the Second Amendment is attached as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated by reference into this Item 8.01. Section 9 – Financial Statements and Exhibits Item 9.01.Financial Statements and Exhibits. (c)Exhibits. Second Amendment to Real Estate Purchase Contract, effective December 16, 2011, by and among South Padre Island Development, LLC, Prime Financial L.L.C., Landmark Land Company, Gerald G. Barton and Jack E. Golsen SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:December 22, 2011 LSB INDUSTRIES, INC. By: /s/ Tony M. Shelby Tony M. Shelby, Executive Vice President of Finance, Chief Financial Officer
